                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

ORLANDO LEWAYNE PILCHER                                                             PETITIONER
Reg #12165-042

v.                                       2:18cv00159-JM-JJV

GENE BEASLEY,
Warden, FCI – Forrest City                                                     RESPONDENT

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe and Plaintiff=s Objections.          After carefully

considering the objections and making a de novo review of the record, the Court concludes the

Proposed Findings and Recommended Disposition should be, and hereby are, approved and

adopted in their entirety as this Court's findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      The Petition for Writ of Habeas Corpus (Doc. No. 2) is dismissed.

        Dated this 14th day of March, 2019.



                                                ____________________________________
                                                JAMES M. MOODY, JR.
                                                UNITED STATES DISTRICT JUDGE




                                                   1
